01-15-00707-CV

                                                                                                                                                                                     on   8/19/201510:26:18          AM


                                                                             OFFICE                 OF      STAN                STANART                                           FILED IN
                                                                           COUNTY            CLERK,          HARRIS               COUNTY,                    TEXAS         1st COURT OF APPEALS
                                                                                       CIVIL        COURTS              DEPARTMENT                                             HOUSTON, TEXAS
                                                                                                                                                                           8/19/2015 10:29:00 AM
August          19,      2015
                                                                                                                                                                           CHRISTOPHER A. PRINE
                                                                                                                                                                                    Clerk
       Court       of Appeals
301      Fannin
Houston,           Texas          77002




                                                                                         LETTER             OF     ASSIGNMENT


Trial     Court          Docket                               1065114
Trial     Court          Number:              Three      (3)


Style:
  EDNA             L. HUBBARD                          AND          ALL          OCCUPANTS                        VS.                                     NATIONAL                   MORTGAGE
                                                                                                                               ASSOCIATION
 APPELLANT(S)                                                                                                                  APPELLEE(S)


Judge: LINDA STOREY


  Unique           Green,          Pro    Se                                                                                   Cole      D.    Patton,          No.       24037247
  3129         Elpyco           Street                                                                                         1255      West                   Street,      Suite    1060
  Houston,              Texas       77051                                                                                      Plano,         Texas          75075
 Phone:           N/A                                                                                                         Phone:           (214)         291-3800
  Fax:      N/A                                                                                                                Fax:      (214)         291-3801
 E-Mail:           N/A                                                                                                         E-Mail:         N/A




Unique           Green,          appellant,           filed     a                of Appeal          on   August         17,    2015       from         the     Final                      that   was   signed   on
August          12,      2015.


The      Clerk’s          Record          is due       to your          office    on   or before         October         12,     2015.




/S/Joshua             Alegria
                Alegria
Deputy          Clerk
P.O.      Box         1525
Houston,           TX        77251-1525
(713)       755-64211>.o.




                                                                                             1525    I              TX                           I     (713)    755-6421


                                                                                                                                                                                                   1    1




                                                                                                                                                                                                                     1
                                                   1065114
      ESTATEOFEDNAL. HUBBARD,                        §       COUNTYCOURTATLAW
      UNIQUE M. GREEN AND ALL                        §
      OCCUPANTS
      Plaintiff,                                     §       Number3
      v.
      FEDERALNATIONAL                                §
      MORTGAGE         ASSOCIATION§§NOTICE




                                                   OF APPEAL


             Notice is hereby given that the             ESTATE OF EDNA HUBBARD,

      UNIQUE GREEN AND ALL OCCUPANTS appeals the final judgment signed August

           2015, the      evicting all occupants         resident at 3129 Elpyco St Houston,

      Texas 77051. The plaintiff requested a Jury Trial and PRO SE COUNSEL didn’t receive

      it, also plaintiff feels Judge was bias and ruled in favor for attorney because they know

      eachother.The

                   Final Judgment order was signed in Cause No. 1065114 FEDERAL

      NATIONAL MORTGAGE ASSOCIATION Vs. EDNA L. HUBBARD AND ALL

      OCCUPANTS 3129 ELPYCO ST HOUSTON TEXAS 77051 THE PREMISES in the

      County Court At Law # 3 Harris County, Texas.

                                                    Res ectfull submitt d,



                                                    ProSe
..J
                                                             L.Hubbard
                                                        ofEdna
                                                    Estate         andallOccupant




                                                                                                  2
·
                PLAINTIFF_HEREBY DEMANDS TRIAL BY                     RY


                             CERTIFICATE
                                       OFSERVICE
I hereby certify that on the     day of August 2015, a copy of the foregoing was served
on the following   pursuant to the Texas Rules of Civil Procedure:

ColeD.Patton
StateBarNo. 24037247
LanceJ. Erickson
StateBarNo. 24072509
1255 West       Street, Suite 1060
PlanoTexas75075
ATTORNEYFORPLAINTIFF




                                                                                          3
                                               1065114
                                              NO.
FEDERALNATIONALMORTGAGE                           §           COUNTYCOURTAT LAW
ASSOCIATION,
  PLAINTIFF,                                      §

V.                                                §           NUMBER 3 OF

    L.HUBBARD
ANDALLOCCUPANTS,                                  §
     DEFENDANT,                                   §

3129ELPYCOSTREET                                  §
HOUSTON, TX 77051                                 §
  THE PREMISES                                    §          HARRIS               TEXAS

                                     FINAL JUDGMENT

       CAME FOR CONSIDERATION on the Forcible Detainer Action                        by FEDERAL

NATIONAL MORTGAGE ASSOCIATION

       Plaintiffappearedby and           its designatedrepresentativeor            of record.

                          L.                      All Occupants of 3129 Elpyco Street, Houston,

TX 77051,appeared/|                 in person|.

              reviewing the pleadings and hearing the                    of the parties, the Court

concludesthat Plaintiffis entitledto the reliefrequested.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that FEDERAL

NATIONAL MORTGAGE ASSOCIATION is entitled to possession of the premises located at

3129 Elpyco           Houston, TX          with the legal               of:

     THE EAST 59 FEET. 79 INCHES OF LOT     (15), IN BLOCK TWENTY
FIVE (25) OF REED WOODS, AN ADDITION TO THE CITY OF HOUSTON IN
HARRIS      COUNTY,     TEXAS,    ACCORDING           TO    THE   MAP    OR   PLAT    THEREOF
RECORDED       IN VOLUME 42; PAGE 71 OF THE MAP RECORDS                              OF HARRIS
COUNTY,     TEXAS.




                                                                                        1   2
      N0.




                                                                                                     4
         IT IS FURTHER ORDERED THAT if                                   to vacate the Premises by

                                                            shall
                                                               beentitled
                                                                       to                  a writof
             orderinganyConstableto                           said
         SIGNEDthis           dayofAugust,2015.



                                                     JUDGE
                                                        PRESIDING
APPROVED
       ASTOFORMANDSUBSTANCE

                          -       LLP




State      No.24037247
Lance
   J.Erickson
       BarNo.24072509
1255 West                 Suite 1060
Plano, Texas 75075
Phone:(214)291-3800
Fax:     (214) 291-3801
ATTORNEYFORPLAINTIFF




                                        At the                       .
                                        foundto be
                                                     for   best
                                                     of                   or
                                                           etc.
                                                             All           '




                                                                                       2   2
MH      N0.TX-15-54443




                                                                                                      5